Citation Nr: 0029083	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-17 036	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for dental injuries for 
compensation purposes.

2.  Entitlement to service connection for residual of a wound 
and fracture of the left forearm.

3.  Entitlement to service connection for residuals of wounds 
of the right lower extremity.

4.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder and a 
personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals on 
appeal from a April 1998 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota which denied the benefits sought on appeal.  The 
veteran, who had active service from January 1951 to August 
1552 and from October 1954 to December 1955, appealed that 
decision to the BVA and the case was forwarded to the Board 
for appellate review.


FINDING OF FACT

On October 26, 2000, the Board was notified by the VA RO that 
the veteran died on August [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 



